DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Reid A. Baldwin on March 4, 2021.

The application has been amended as follows: 
In claim 9, line 14, at the end of the sentence there is “shaft;” this has been replaced with --shaft.--
A period was put at the end of the sentence to correct a typographical error.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 14, 2020 has been considered by the examiner.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate or render obvious a drive device for a motor vehicle, having a conically formed ring gear cup fixedly attached to the housing, at least a first and second planetary stage and a differential stage, and such that the first and second planetary stages are arranged spatially inside the ring gear cup, the second ring gear has external teeth meshing with first internal teeth of the ring gear cup, and the first ring gear has external teeth which mesh with a-second internal teeth of the ring gear cup and the remaining structure of claim 1.
The prior art does not anticipate or render obvious a drive device for a motor vehicle having a conically formed ring gear cup fixedly attached to the housing in a stationary manner; a first planetary' gear set; the first ring gear also having external teeth meshing with first internal teeth of the ring gear cup; a second planetary gear set, the second ring gear also having external teeth meshing with second internal teeth of the ring gear cup; and an electrical machine operatively connected to the first planetary gear set via a drive shaft and the remaining structure of claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 5,409,425 to Shibahata teaches a dual planetary gear set but lacks a set of ring gears with external gears that mesh with a ring gear hub.
U.S. Publication No. 2017/0114871 to Linton teaches a dual planetary gear system but lacks a ring hub that has two internal gears meshing with two ring gears.
German Patent No. 102018101408 to Shaeffler teaches a single ring gear meshing with a ring gear hub.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/JUSTIN HOLMES/Primary Examiner, Art Unit 3659